Citation Nr: 1135398	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  96-32 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and L. T. 


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1972 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 1995 of a Department of Veterans Affairs (VA) Regional Office (RO or an Agency of Original Jurisdiction (AOJ)).  

In September 1996, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of the hearing is in the Veteran's file. 

In August 2000, the Board remanded the claim for additional development.  In October 2008, the Board reopened the claim of service connection and remanded the claim for further procedural and evidentiary development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directives in August 2000 and in October 2008 is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

However as a result of the additional development requested by the Board, the claim is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND 

In the supplemental statement of the case in May 2010, issued after the Board reopened in the claim of service connection and remanded the claim for further procedural and evidentiary development and adjudication, the AOJ held that there was clear and unmistakable evidence of a pre-existing subarachnoid hemorrhage, resulting in a cognitive disorder and that the preexisting condition was not aggravated by service. 



In making the determination, the AOJ cited the findings of a report of VA examination in August 2005 with an addendum in October 2005 that a pre-existing subarachnoid hemorrhage was not aggravated by service, citing a service treatment record, namely, a neurological consultation, dated October 19, 1972, (here after referred to as Exhibit 1) referring to a history of a spontaneous subarachnoid hemorrhage in May 1971 and two further episodes of headaches in September 1971 and in December 1971, which may have represented a recurrence of the hemorrhage. 

As the Veteran did not enlist in the service until March 1972, Exhibit 1, if probative, is evidence of a pre-existing condition.  In its decision in October 2008, the Board directed the AOJ to consider the presumption of soundness as a subarachnoid hemorrhage was not noted on entrance examination, which was done. 

Since then the Veteran's representative and the record raise the question of whether Exhibit 1 pertains to the Veteran, which was not specifically addressed by the Board its decision in October 2008, but as the question relates to a material issue of fact in deciding the claim the question must be resolved. 

The record shows Exhibit 1 includes the Veteran's name, unit, and Social Security number, which are typed in the area for patient's identification and are correct, which are the only entries that match the Veteran.  

The rest of Exhibit 1 is handwritten, including the date the consultation was requested and conducted, October 19, 1972.  The request originated from Fort Lawton, Seattle, Washington, and the consultation was done at Madigan Army Hospital at Fort Lewis, Tacoma, Washington.  In the narrative, the patient is referred to 27 years old. 






The service treatment records show that beginning on October 19, 1972, the Veteran, who was 17 years old, was hospitalized for two weeks at Tripler Army Medical Center in Honolulu, Hawaii.  On November 2, 1972, the Veteran was air evacuated to the Army hospital at Fort Ord, California.  He was discharged from the hospital on December 8, 1972. 

The service personnel records, including Special Orders 207 and 243, show that from August to November 2, 1972, the Veteran was stationed in Hawaii.  On November 2, 1972, until December 8, 1972, the Veteran was assigned to the medical holding company at Fort Ord.  After a period of leave, on December 18, 1972, the Veteran was to report to Fort Lewis, Washington, for a permanent change of station. 

As the Board finds no reasonable explanation for the Veteran's name appearing on Exhibit 1,which is otherwise wholly inconsistent with the service personnel and treatment records, the Board is left with the distinct impression that the Veteran was in Hawaii on October 19, 1972, not in Tacoma, Washington and that the clinical findings in Exhibit 1 are inconsistent with the Veteran's physical and mental status as evidenced by 50 days of hospitalization over the period from October 19, 1972, to December 8, 1972, with over 60 pages of clinical records. 

As the medical opinion in August 2005 was based upon an apparent inaccurate factual premise, the opinion has no probative value, and further adjudication is needed. 

Accordingly, the claim is remanded for the following. 

The AOJ is to determine:

a).  Whether Exhibit 1 has any probative value, that is, whether it tends to prove a material issue of fact in the case, namely, whether there was a pre-existing spontaneous subarachnoid hemorrhage.  

[The pertinent service in-patient hospital records and Exhibit 1 have been placed in the service department records envelope with the date stamp of April 10, 2006.  And the service personnel records are in the white service department records envelope.].

b).  If after review, there is no reasonable explanation for the obvious inconsistencies between Exhibit 1 and the remainder of the service treatment and personnel records, Exhibit 1 should be rejected as having no probative value on a material issue of fact, namely, whether there was a pre-existing spontaneous subarachnoid hemorrhage.

If Exhibit 1 is rejected as having no probative value on the question of a pre-existing condition, then adjudicate the claim of service connection for a psychiatric disorder on a direct basis.  

In adjudicating the claim on a direct basis, consider the post service reports of private hospitalizations (Santa Rosa Memorial Hospital) in 1993, when in May 1993 the Veteran suffered head trauma, when he fell out of a truck, resulting in a left frontal hematoma with interparenchymal bleeding, which was managed nonoperatively.  About a month later in June 1993, the Veteran was hospitalized again after he was hit over the head.  The pertinent diagnosis was post concussive syndrome.  Thereafter there was evidence of cognitive impairment (Long Beach VA: October 1993 (neuropsychological testing); a diagnosis of organic personality disorder with a history of head injuries 


(Long Beach VA: December 1993 (hospitalization for re-evaluation); history of organic personality disorder with head injuries secondary to [street] fighting and traumatic brain injury in an automobile accident with behavioral changes and behavioral changes with head injury (VA records from March 1998 to August 2001).   

After a review of the record, adjudicate the claim.  If the benefit sought on appeal remains denied, then furnish the Veteran and is representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).









Department of Veterans Affairs


